Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the control unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim. “Control unit” is being interpreted as “controller” to be consistent with the preliminary amendment made to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over World intellectual Property Organization International Publication Number WO 2017/0162249 A (Ifversen et al. hereinafter) in view of United States Patent No. 6,036,595 (Vole hereinafter)
Ifversen et al. teach the known issue of fires starting within an enclosed wind turbine having conventional nacelle and tower, during  maintenance work (see page 2, line 1-22).
A ventilation controller is not discussed in Ifversen et al.
	Vole teaches one or more smoke detectors 38 arranged in an enclosure; one or more fans 19 arranged in the enclosure; a controller 48 coupled to the one or more smoke detectors 38 and the one or more fans 19 (see FIG. 2), wherein the controller 48 is configured to activate the one or more fans in response to the one or more smoke detectors 38 detecting smoke.  
	Because Ifversen et al. is an enclosure where people are susceptible to smoke inhalation, and Vole is also an enclosure where people are susceptible to smoke inhalation but with a controller for ventilating the enclosure upon the indication of smoke, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Ifversen et al. such to have the controller of Vole for the purpose of ventilating the wind turbine in the event of smoke within the wind turbine.
	For claim 5, note the step of: “detecting whether there are people in the wind turbine or whether the wind turbine is in a maintenance mode” is to limited to e performed by any apparatus and could be accomplished through an observer.  Additionally, the aforementioned step isn’t tied into the activation step of the claim.  See note for claim 5 below in section Allowable Subject Matter.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ifversen et al. in view of Vole (the modified Ifversen et al. hereinafter) as applied to claim 1 above, and further in view of Korean Patent Application Publication No. KR 10-1400201 B1 (Choi et al. hereinafter).
For claim 2, Choi et al. teach a wind turbine having an evacuation platform 420 at the tower 300 for the purpose of allowing for maintenance workers to escape from the nacelle 200 in the event of a fire or smoke pollution.  
Because the modified Ifversen et al. already is concerned with fires or smoke within a wind turbine with workers present, and Choi et al. teach the use of an escape platform on the tower below the nacelle for enabling workers to exit the nacelle, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the escape platform of Choi et al. to the tower of the modified Ifversen et al. for the purpose of providing an exterior location for the maintenance workers to exit.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ifversen et al. in view of Vole (the modified Ifversen et al. hereinafter) as applied to claim 1 above, and further in view of Japanese Patent Application Laid-open No. JP 2011-89469 A (Goto et al. hereinafter).
For claim 4, the modified Ifversen et al. may not necessarily use an opening in the tower and an opening in the pod for the ventilation of air through the enclosure.
Goto et al. discloses in the second embodiment (Fig. 3-4) a wind turbine, comprising a tower 11; a pod 12; a fan 23 arranged in at least one region chosen among the pod and tower.  Goto et al. additionally teach an opening 31 in the tower 11 and an opening 32 in the pod 12 for creating a ventilation path through the wind turbine.
Because the modified Ifversen et al. already teaches a ventilation path through a wind turbine by using openings and a fan coupled with a smoke detector, and Goto et al. show a ventilation path through a wind turbine with an opening at the tower and an opening in the nacelle, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify Ifversen et al. such that the wind turbine has the openings of the ventilation system at the tower and at the nacelle, as shown by Goto et al. for the purpose of presenting a comprehensive ventilation circuit through the entire wind turbine.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ifversen et al. in view of Vole (the modified Ifversen et al. hereinafter) as applied to claim 1 above, and further in view of German Patent Publication DE 10,2010,015,075 A1 (Samuelsen hereinafter).
The modified Ifversen et al. may not teach a smoke detector in the tower and in the nacelle since Vole appears to teach a sole smoke detector for the entire enclosure.  
However, the tower and nacelle of a wind turbine are distinct enclosures.  The tower is used to ascend to the nacelle.  Accordingly, smoke contained to the tower is a possibility.  Similarly, smoke contained to the nacelle is a possibility.  Samuelsen is one example of a wind turbine having an interior with sections 11-14 and a ladder 24 reaching to the nacelle 2 to permit a person to access the nacelle from the tower interior.  At any point along the enclosure smoke and fire is a danger to the person.  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange a smoke detectors as taught in Vole at least in each enclosure of the wind turbine for the purpose of protecting the person within the wind turbine at each enclosed space.  

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ifversen et al. in view of Vole (the modified Ifversen et al. hereinafter) and further in view of Goto et al. as applied to claim 4 above, and further in view of United States Patent Application Publication No. 2018/0038351 A1 (Jacobsen et al. hereinafter).
For claim 7, Goto et al. teach the fan being a first fan located in the pod, but there isn’t a second fan located in the tower.
Jacobsen et al. however, use fan 121 in the upper part of the tower as well as fans 123 (FIG. 8) at the lower part of the tower for drawing air through the tower and into the nacelle, where another fan 125 is used to exhaust the air from the nacelle.
Because Goto et al. teach a ventilation circuit in a wind turbine with a fan at the nacelle for exhausting air, and Jacobsen et al. similarly ventilate ambient air through the tower and nacelle, but additionally use a fan 121, 123 in the tower to cause air to flow from an environment outside the tower to inside of the tower, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a tower fan to Goto et al. to assist in the ventilation circuit by actively causing air from the environment to enter the tower at the opening.  


Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
While an access door is well documented in the wind turbine prior art, the controller being configured to control the fans in dependence on at least one condition chosen amount: whether the access door has been opened and where the wind turbine in is a maintenance mode, is deemed to be directed to a nonobvious improvement over the combination of Ifversen et al. in view of Vole which use the smoke detector as the sole input, with no consideration of a person being within the enclosure.  Limiting the smoke extraction controller to that activated with presence of a person limits the method to instances when people are in the vicinity of the smoke.  
Amending claim 5 such that the activation step is based on people being in the wind turbine or the turbine being in a maintenance mode would then require the method to be related to the people or maintenance mode, and be allowable for similar reasons to claim 3 above.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. German Patent Publication No. DE 10,2011,100,769 A1 is cited for teaching an internal maintenance climbing system for a wind turbine.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799